Citation Nr: 0431520	
Decision Date: 11/29/04    Archive Date: 12/08/04

DOCKET NO.  03-26 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for residuals of a low back 
injury


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel



INTRODUCTION

The veteran had active military service from February 1995 to 
June 1995.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision by the 
Department of Veterans Affairs (VA) Cleveland, Ohio Regional 
Office (RO) denying the veteran entitlement to service 
connection for residuals of a low back injury.

In April 2004, the veteran appeared at the RO and offered 
testimony in support of his claim before the undersigned 
Veterans Law Judge.  The transcript of the veteran's 
testimony has been associated with his claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran is seeking service connection for residuals of a 
low back injury which he contends stems from an incident in 
service in which he essentially wrenched his back in the 
course of twisting his ankle while running.

A review of the veteran's medical records show that in 
January 1990, prior to service, the veteran sustained a 
fracture of the transverse process on the right side of L-1 
while playing basketball.  This injury was noted on his 
medical examination for service entrance in October 1994.  It 
was further indicated on the examination report that no 
residuals of this injury were found on a related orthopedic 
consultation in November 1994.  The service medical records 
thereafter include an April 1995 screening note showing that 
the veteran presented to an acute medical care facility with 
a chief complaint of right foot pain as well as complaints of 
musculoskeletal low back pain as a result of an injury during 
running.  Physical examination noted tenderness to palpation 
over the right lower lumbar area.  An x-ray of the lumbar 
spine was negative.  A pulled muscle in the low back was the 
pertinent diagnostic assessment.  Follow-up evaluation in 
late April 1995 noted the veteran's continued complaints of 
low back pain since basic training and past history of 
fracture of the right L1 transverse process prior to service.  
Mechanical musculoskeletal pain was diagnostically assessed 
following an essentially unremarkable physical examination.  
In May 1995, the veteran was recommended for service 
separation following continued complaints of low back pain 
and a finding by service physicians that the veteran did not 
meet medical retention standards established by Army 
regulation.

The post service clinical record as well as the veteran's 
testimony shows that the veteran has been evaluated 
and/treated for a history of chronic low back pain since 
November 1996.  It was noted in November 1996 that he had 
complaints of upper lumbar pain and dysfunction, a history of 
fracture to the L1 transverse process in 1989, no specific 
treatment since that injury, and fairly constant pain since 
that time which had become worse now.  More recent reports 
include a lumbar discogram dated in August 1999 disclosing 
annular fissuring in the L3-4 and L5-S1 disc space, as well 
as a lumbar MRI scan dated in November 2000, which was 
interpreted to reveal no significant abnormalities.

In view of the veteran's testimony, the medical evidence 
summarized above and the veteran's contentions this case is 
being remanded to the RO for the following development:

1.  The RO should contact the veteran and 
request that he identify all VA and non-
VA providers who possess records, not 
already associated with the claims file 
pertaining to treatment or evaluation of 
his low back disorder since service, to 
include the records of any evaluation and 
treatment provided to the veteran by 
physicians at the Madeira Family Practice 
in Maderia, Ohio, the Cleveland Clinic in 
Cleveland Ohio, and the Frieborg 
Orthopedics in Cincinnati Ohio. After 
securing any necessary release required, 
the RO should obtain all identified 
records not on file.

2. Thereafter, the RO should schedule a 
VA examination by an orthopedist to 
determine the nature, severity, and 
etiology of any current low back 
disorder.  The claims folder should be 
made available to the examiner in 
conjunction with the examination.  All 
tests deemed necessary should be 
performed.  Following the examination it 
is requested that the examiner render 
opinions as to the following:

a)  Whether it is as likely as not any 
current low back disability originated 
during the veteran's period of active 
duty?

b)  If it is determined that the low back 
disorder was present at the time of the 
veteran's entry into active duty, whether 
it is as likely as not the preservice low 
back disorder under went a chronic 
increase in severity beyond natural 
progression during active duty.  

A complete rationale for any opinion 
rendered should be included in the 
report.

3.  After ensuring that all requested 
development has been completed, the RO 
should readjudicate the veteran's claim.  
If the determination of this claim 
remains unfavorable to the veteran, the 
RO must issue a supplemental statement of 
the case and an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



